DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,930,663 B2)

Regarding claim 1, Lu discloses, 




    PNG
    media_image1.png
    587
    800
    media_image1.png
    Greyscale


A semiconductor memory device (102, Fig. 2 as annotated above) comprising: 
………..a cell stack (110 including NAND strings 112, Col. 5 lines 22-23) and a peripheral stack (120 & 130) ……..; 
a first slit structure (as shown) extending in a first direction (direction  WL) and penetrating the cell stack (110) and the peripheral stack (130); 
a penetration structure (126 as marked) penetrating the peripheral stack (120) and being spaced apart from the first slit structure; 
and 10a support structure (124 as marked) penetrating the peripheral stack (120), 

But Lu does not explicitly disclose, 
a first semiconductor layer; 
the cell stack (NAND string 110) and the peripheral stack (120 & 130) each disposed on the first 5semiconductor layer;
But Lu additionally discloses 3D memory device comprising cell stack and peripheral stack formed on a semiconductor layer 202 (see Fig. 6 below, substrate 202 may include silicon)

    PNG
    media_image2.png
    554
    761
    media_image2.png
    Greyscale



It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to consider the teaching of Lu Fig. 6 above into associated top view of Fig. 1A such that the cell stack 110 and the peripheral stack 120 & 130 are disposed on a semiconductor layer 202, according to disclosing of Lu above, in order to form a 3D memory device.

Regarding claim 3, Lu discloses the semiconductor memory device of claim 1 and further disclose, further comprising a support pillar (as shown in Fig. 1A above) disposed between the first slit structure 

Regarding claim 4, Lu discloses the semiconductor memory device of claim 1 and further disclose, further comprising a second slit structure (as marked in Fig. 1A above) extending in the first direction and spaced apart from the first slit structure in a second direction (direction BL) 5crossing the first direction, wherein the second slit structure is spaced apart from the support structure (as seen in Fig. 1A above).

Regarding claim 5, Lu discloses the semiconductor memory device of claim 1 and further disclose, wherein 10the peripheral stack includes a first portion (portion PE1 as marked within 120, see Fig. A above) in the support structure, and wherein the penetration structure penetrates the first portion of the peripheral stack (as seen).

Regarding claim 6, Lu discloses the semiconductor memory device of claim 5 and further disclose, 15wherein the first portion includes first insulating patterns (232 in 214, Fig. 2. Col. 9) arranged in a vertical direction and an insulating film (234 in 214, Fig. 2. Col. 9) filling one or more spaces, each of the spaces being between an adjacent pair of the first insulating patterns (as seen in Fig. 2) , and 20wherein the first insulating patterns and the insulating film each include an oxide (232 & 234 may include silicon oxide, Col. 9, lines 27-29).

Regarding claim 7, Lu discloses the semiconductor memory device of claim 5 and further disclose, wherein: the peripheral stack further includes a second portion (portion PE2 as marked outside of region 120 surrounding support structure 124, see Fig. 1A above) spaced 29apart from the first portion (PE1) by the support structure; 

the second insulating patterns (232 can include oxide, Col. 9, lines 27-29) each include an oxide; 
and 5the sacrificial patterns each include a nitride (234 can include nitride Col. 9, lines 27-29).

Regarding claim 9, Lu discloses the semiconductor memory device of claim 1 and further disclose, 15wherein the first slit structure is spaced apart from the support structure (as seen in Fig. 1A above).

Regarding claim 10, Lu discloses the semiconductor memory device of claim 9 and further disclose, wherein the first slit structure is spaced apart from the second sidewall 20portion in the first direction (as seen in Fig. 1A above).

Regarding claim 11, Lu discloses the semiconductor memory device of claim 1 and further disclose, wherein the penetration structure includes a conductive material (TAC structure 126/236 is made of conductive material, Col. 10, lines 11-14).

Regarding claim 12, Lu discloses, 

    PNG
    media_image1.png
    587
    800
    media_image1.png
    Greyscale


A semiconductor memory device (Fig. 1A above) comprising: 
……a cell stack (110, Fig. 1A) and a peripheral stack (120 & 130, Fig. 1A)……..; 
and 5a support structure (as marked, Fig. 1A above) penetrating the peripheral stack, wherein the peripheral stack includes a first portion (PE1 as marked) surrounded by the support structure  and a second portion (PE2 as shown) spaced apart from the first portion by the support structure (PS), 
But Lu does not explicitly disclose, 
a first semiconductor layer; 
ach disposed on the first 5semiconductor layer;
wherein the first portion (PE1) includes first insulating patterns 10arranged in a vertical direction and an insulating film filling one or more spaces, each of the spaces being between an adjacent pair of the first insulating patterns 
and wherein the second portion (PE2) includes alternately stacked second insulating patterns and sacrificial patterns 
But Lu additionally discloses 3D memory device comprising cell stack and peripheral stack formed on a semiconductor layer 202 (see Fig. 6 below, substrate 202 may include silicon)
	
    PNG
    media_image2.png
    554
    761
    media_image2.png
    Greyscale



It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to consider the teaching of Lu Fig. 6 above into associated top view of Fig. 1A such that the cell stack 110 and the peripheral stack 120 & 130 are disposed on a semiconductor layer 202 and wherein the first portion (PE1) includes first insulating patterns (232 as shown in Fig. 6 above) 10arranged in a vertical direction and an insulating film ( 234 as shown in Fig. 6 above) filling one or more spaces, each of the spaces being between an adjacent pair of the first insulating patterns( as seen in Fig. 6 above) and the second portion (PE2, Fig. 6) includes alternately stacked second insulating patterns (232, Fig. 6 above) and sacrificial patterns (234, Fig. 6 above as sacrificial pattern since it is replaced by conductor 206, Fig. 7 by wet etching , see Col. 13, lines 56-61),  according to disclosing of Lu above, in order to form a 3D memory device.

Regarding claim 13, Lu discloses the semiconductor memory device of claim 12 and further disclose, wherein the first and second insulating patterns (232 as shown in Fig. 6 above) and the insulating film (234 as shown in Fig. 6 above) each include an oxide (232/234 can include oxide Col. 9, lines 27-29), and wherein the sacrificial patterns (234 may include nitride, Col. 9, lines 27-29) each include a nitride.

Regarding claim 14, Lu discloses the semiconductor memory device of claim 12 and further discloses, further comprising a penetration structure (as shown, Fig. 1A) penetrating the first portion (PE1 as seen) and being surrounded by the support structure (as seen in Fig. 1A above), wherein the penetration structure includes a conductive 31material (TAC structure 126/236 is made of conductive material, Col. 10, lines 11-14).  

Regarding claim 15, Lu discloses, 


    PNG
    media_image3.png
    587
    800
    media_image3.png
    Greyscale

 A semiconductor memory device (FIG. 1A above) comprising: 
……..5a cell stack (110) and a peripheral stack (120 & 130)  …….;
a penetration structure (126 as marked) penetrating the peripheral stack; 
and a support structure (124 as marked) penetrating the peripheral stack , wherein the peripheral stack includes a first portion (PE1) in the 10support structure and a second portion (PE2) connecting the first portion and the cell stack (CE) , and wherein the penetration structure  penetrates the first portion (as seen).
But Lu does not explicitly disclose, 
a first semiconductor layer; 
ach disposed on the first 5semiconductor layer;
But Lu does not explicitly disclose,
A first semiconductor layer; 
the cell stack (NAND string 204) and the peripheral stack (120 & 130) each disposed on the first 5semiconductor layer;
But Lu additionally discloses 3D memory device comprising cell stack and peripheral stack formed on a semiconductor layer 202 (see Fig. 2 below, substrate 202 may include silicon)

    PNG
    media_image4.png
    530
    802
    media_image4.png
    Greyscale


It have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to consider the teaching of Lu above into associated top view of Fig. 1A such that the cell stack 

Regarding claim 20, Lu discloses the semiconductor memory device of claim 15 and further disclose, wherein the first portion (PE1) includes first insulating patterns (232 in 214, Fig. 2 above) spaced apart from each other and an insulating film (234 in 214, Fig. 2 above) filling one or more spaces, 10each of the spaces between an adjacent pair of the first insulating patterns, and wherein the second portion (PE2, Figs. 1A, 2) includes alternately stacked second insulating patterns (232 in 210, Fig. 1) and conductive patterns (206 in 210).


Allowable Subject Matter

Claims 2, 8, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 2, 8, 16-19 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

Wherein a portion of the first slit structure is disposed between the first sidewall portions (Claim 2) 
Wherein: the peripheral stack includes a portion connected to the cell stack; 
10the portion of the peripheral stack includes alternately stacked insulating patterns and conductive patterns; and a part of the portion of the peripheral stack is disposed between the first sidewall portions (Claim 8)
penetrating the first and second portions of the peripheral stack and the cell stack (claim 16)

Wherein a portion of the slit structure is disposed in the support structure (Claim 17)

Claims 18-19 objected to being dependent on claim 17

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/K.A.R/Examiner, Art Unit 2813          

/SHAHED AHMED/Primary Examiner, Art Unit 2813